Name: Commission Regulation (EC) No 1388/1999 of 28 June 1999 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  documentation;  marketing
 Date Published: nan

 Avis juridique important|31999R1388Commission Regulation (EC) No 1388/1999 of 28 June 1999 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. Official Journal L 163 , 29/06/1999 P. 0013 - 0015COMMISSION REGULATION (EC) No 1388/1999of 28 June 1999amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and Regulation (EC) No 192/98(2), and in particular Article 3(5) thereof,(1) Whereas Commission Regulation (EEC) No 1445/76(3), as last amended by Regulation (EC) No 1317/98(4), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71;(2) Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1999/2000 marketing year; whereas, furthermore, the application of the classification criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation.Article 2This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 246, 5.11.1971, p. 1.(2) OJ L 20, 27.1.1998, p. 16.(3) OJ L 161, 23.6.1976, p. 10.(4) OJ L 183, 26.6.1998, p. 15.ANNEX I"ANNEX IVarieties of high persistence, late or medium lateAbercraigsAberelfAceAladinAllegroAmadeusAmbonAnconaAndesAndurilAnimoAntaraApolloArabellaAragonArmor (T)AtlasAvenueBabylonBaccaraBalletBarballBarcampoBarclayBarcredoBardessaBareineBaremaBarenzaBarezaneBarfort (T)BarglenBaricadeBarinkBarlatanBarlennaBarletBarlindaBarlouiseBarlowBarluxeBarmacoBarmedia (T)BarplusBarpoloBarriereBarryBartwingoBarweideBelcampo (T)Belfort (T)BellevueBelmonteBocage (T)BolognaBorviBostonBoulevardBovianBrighstarBroutorBurtonCadansCaddyCalibra (T)CampaniaCancanCapperCaptainCardinalCarillonCarrickCassiusCastle (T)ChablisChagallChantalChapparalCheops (T)ChinoChoiceCitadel (T)ClaudiusClermont (T)ClerpinColorado (T)CompasComplimentConcertoConcileCondesa (T)Cooper (T)CorbetCordobaCornwallCorsoCudDacapoDaliDaniloDariusDiscoDomingoDonataDorsetDragonDromoreDuramoEdenEdgarElectraEleganaElgon (T)ElkaEminent (T)EntrarEnvyEsperon (T)EvitaExitoFanal (T)FaustinoFeederFetione (T)FigaroFingalFlairFoxtrotFreijaGaloreGarfieldGemma (T)GeronaGilfordGitana (T)GladioGlenGlobeGreengold (T)GwendalHeliosHenriettaHerautHerbieHerbus (T)HerculesHermesHippo (T)HonneurIcaroImagoIsabelJettaJumboJuventus (T)KalinkaKarinKelvinKent IndigenousKerdionLaguna (T)LangaLassoLeonLex 86LexusLihersaLimageLimesLinoctaLiparisLipondoLiquickLisabelleLisunaLivonneLivornoLivreeLorettaLorettanovaLorinaMadera (T)MagellaMagicMagyarMaineMammout (T)ManhattanMarabellaMarino (T)MarkantaMartinaMarylinMasterMebaMelaniMeltra RVP (T)MelvinaMentorMeradonna (T)MerciMergandaMerigoldMerkator (T)Merkem (T)MerletteMerlovMervueMeteorMexicoMickeyMikadoMilcaMiltonMissouri (T)ModentaModuleModus (T)MombassaMondialMontagne (T)Montando (T)MontreuxMorimbaMorondaMurdockNavarra (T)NelsonNorleaNortonOhioOperaOpinionOptionOrleansOutsiderPacagePaddokPagodePanachePanchoPandora (T)ParcourPastoral (T)PatoraPavoPedroPelleasPerfectPermaPhoenix (T)Piamonte (T)PippinPlaisirPlayerPluto (T)Pomerol (T)PortstewardPrecisionPreferencePremiumPresterProfitProgressProton (T)PulsarRally (T)RastroRecoltaRecordRenoirRiikkaRitzRivalRonjaRoy (T)SaborSakiniSalemSamebaSanremoSantiago (T)SarsfieldScore (Fair Way)SensationSevillaSiberiaSirius (T)SisuSolioSommoraSourireSponsorSprinterStratosSummitSuperstarSussexSydneyTalbotTalgoTayaTexasTirenoTitusTivoli (T)ToledoTraniTresorTrimmerTroubadourTucsonTwydawnTwygemTwygoldTwyjadeTwystarTyroneUlyssesUmbriaVentoux (T)VeritasViennaVigorVincentWadiWeigraWendyYorkZambesi"ANNEX II"ANNEX IIVarieties of low persistence, medium late, medium early or earlyAtempo (T)DaltonRomeoVerna PajbjergVivace"